UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(D) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 28, 2013 LKA International, Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or organization) 000-17106 (Commission File Number) 91-1428250 (IRS Employer I.D. No.) 372447th Street Ct.N.W. Gig Harbor, Washington98335 (Address of principal executive offices) (253) 851-7486 (Registrant’s telephone number) N/A (Former name and/or address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see general instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14-a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 8.01Other Events The assays (compilation of four separate reports)below were derived from vein samples taken by LKA’s mine operator in a newexploration zone located in the upper levels of LKA’s Golden Wonder mine. This new area had been targeted for immediate exploration. AMERICAN ANALYTICAL SERVICES 59148 Silver Valley Rd * PO Box 748 Osburn, ID 83849 Report Number: LKA 120312f2 Phone No. (208) 752-1034 Test Results Fax No. (208) 752-6151 Email: aaslab@usamedia.tv Attn: Kye Abraham PJLA Testing Accreditation# 66670 Note: Compiled by KA from 4 reports LKA International Inc 3724 47th Street Ct NW Date: 1-16-13 Gig Harbor, WA 98335 Date Submitted: 9-12 thru 1-13 Phone No. (253) 514-6661 # Sample Sample Date Au Ag 120312f2 1 32BRIB 111912f2 1 3BH1B 102912f1 1 3ES25 102912f1 2 SSE1 102912f1 3 #2 Pillar 102912f1 4 2NR 102912f1 5 Ore Chute 1 102912f1 6 3SWR 010413fl 1 33BHR 010413fl 2 3 LF 1 010413fl 3 3 LF 2 AVERAGE Units Troy oz/ton Troy oz/ton Detection Limit Method FA-Ag/Au-01 FA-Ag/Au-01 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LKA International, Inc. Date:January 28, 2013 By: /s/ Kye A. Abraham Kye A. Abraham, President - 2 -
